Case: 19-20557     Document: 00515591997          Page: 1    Date Filed: 10/06/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 6, 2020
                                   No. 19-20557
                                                                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ruben Garcia Miguel,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CR-242-1


   Before Jolly, Southwick, and Wilson, Circuit Judges.
   Per Curiam:*
          After a guilty plea, Ruben Garcia Miguel was sentenced to 36 months
   in federal prison for illegal reentry after being removed following a felony
   conviction. The district court also orally announced terms of supervised
   release at the sentencing hearing. On appeal, Garcia Miguel complains that
   the district court’s consideration of a misdemeanor conviction at sentencing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20557      Document: 00515591997           Page: 2   Date Filed: 10/06/2020




                                     No. 19-20557


   was plain error and that there was a conflict between the oral pronouncement
   and written judgment concerning supervised release. We AFFIRM.


              FACTUAL AND PROCEDURAL BACKGROUND
          Ruben Garcia Miguel is a citizen of Mexico. He has been deported on
   three previous occasions and has voluntarily returned to Mexico three
   additional times.    Three years after his most recent removal, Texas
   immigration authorities discovered that Garcia Miguel had unlawfully
   returned to the United States. A grand jury in the Southern District of Texas
   indicted him for his illegal presence in the United States in violation of
   8 U.S.C. § 1326. Garcia Miguel pled guilty without a plea agreement.
          As a result of this plea, the United States Probation Office prepared a
   presentence investigation report (“PSR”) to assist in the district court’s
   sentencing of Garcia Miguel. The PSR computes two numbers: the total
   offense level and the total criminal-history points. The probation officer uses
   both to calculate the applicable advisory sentencing range.
          The 2018 Sentencing Guidelines were used in calculating a sentencing
   range in this case. The only dispute is whether one of Garcia Miguel’s prior
   convictions should have been included. He had nine prior adult convictions,
   and three of them were found to be relevant in determining his criminal-
   history points. The contested conviction was from 2013 for failure to stop
   and to give information in violation of Texas traffic law. Its inclusion is what
   caused Garcia Miguel’s criminal-history points to reach category IV. The
   result was a recommended sentencing range of 24 to 30 months.
          The district court orally adopted the PSR and all addenda without
   objection from either party. Defense counsel argued that 12 months and a
   day would be an adequate sentence. The Government countered that the




                                          2
Case: 19-20557      Document: 00515591997           Page: 3    Date Filed: 10/06/2020




                                     No. 19-20557


   PSR “somewhat underrepresented” Garcia Miguel’s criminal history and
   sought a sentence of at least 24 months with three years of supervised release.
   The Government detailed for the court that in addition to what the PSR used
   for its calculation, Garcia Miguel “had the assault of a family member,
   resisting arrest, the possession of cocaine, [and] five driving while intoxicated
   offenses.” Further, the Government reminded the district court that Garcia
   Miguel had “six prior illegal reentries, three that were voluntary returns.”
          The district court “fe[lt] an upward variance [was] appropriate” and
   sentenced Garcia Miguel to 36 months imprisonment with three years of
   supervised release. The district court also expanded on the conditions of
   supervised release, orally pronouncing that “[w]hen he’s deported, he’s to
   remain outside the United States unless legally authorized to reenter,”
   among other conditions. The written judgment included a specific work-
   authorization provision, which requires Garcia Miguel to “seek proper
   documentation from U.S. Immigration and Customs Enforcement
   authorizing [him] to work in the United States.” Garcia Miguel argues that
   the work-authorization requirement conflicts with the oral pronouncement.


                                   DISCUSSION
          Garcia Miguel first argues that the district court committed plain error
   when it considered an improperly calculated Guidelines range that attributed
   one point to his failure-to-stop conviction. Second, he contends that the
   district court erred when it did not state the work-authorization requirement
   during sentencing but included it in the written judgment.
          We will discuss the arguments in that order.




                                          3
Case: 19-20557      Document: 00515591997           Page: 4     Date Filed: 10/06/2020




                                     No. 19-20557


   I.     Criminal-history points
          The PSR included a 2013 conviction for failure to stop and give
   information in calculating Garcia Miguel’s criminal-history points. Garcia
   Miguel did not object to this inclusion during his sentencing hearing. We
   therefore review for whether any plain error occurred.
          “A plain error that affects substantial rights may be considered even
   though it was not brought to the court’s attention.” Fed. R. Crim. P.
   52(b). A four-part showing is required to satisfy this review. “The defendant
   must show (1) that the district court committed an error (2) that is plain and
   (3) affects his substantial rights and (4) that failure to correct the error would
   ‘seriously affect the fairness, integrity or public reputation of judicial
   proceedings.’” United States v. Sanchez-Hernandez, 931 F.3d 408, 410 (5th
   Cir. 2019) (quoting Johnson v. United States, 520 U.S. 461, 466–67 (1997)).
          Garcia Miguel contends that his misdemeanor conviction of failure to
   stop and give information should not have been assessed a criminal-history
   point. This is so, he argues, because this conviction qualified as an excluded
   offense under Section 4A1.2(c) of the Sentencing Guidelines.                 The
   Government concedes that this inclusion “appears to be a clear or obvious
   error.” That concession is probably correct, but we examine only whether
   such error affected Garcia Miguel’s substantial rights.
          To prove that his substantial rights were affected, Garcia Miguel
   “must show a reasonable probability that, but for the error, the outcome of
   the proceeding would have been different.” Molina-Martinez v. United
   States, 136 S. Ct. 1338, 1343 (2016) (quotation marks and citation omitted).
   “When a defendant is sentenced under an incorrect Guidelines range . . . the
   error itself can, and most often will, be sufficient to show a reasonable
   probability of a different outcome absent the error.” Id. at 1345. On the one
   hand, if “the record is silent as to what the district court might have done had




                                           4
Case: 19-20557      Document: 00515591997           Page: 5   Date Filed: 10/06/2020




                                     No. 19-20557


   it considered the correct Guidelines range,” the defendant can usually show
   his substantial rights were affected. Id. at 1347. On the other, if the record
   provides evidence that the district court “based the sentence . . . on factors
   independent of the Guidelines,” there is no effect on the defendant’s
   substantial rights. Id. at 1346–47.
          The district court identified a variety of factors independent of the
   Guidelines range that led to the sentence imposed:
          I considered 18 [U.S.C. §] 3553(a). I think, based on this
          defendant’s egregious background, including driving drunk on
          this road and being put out of the country six times, that I don’t
          feel that the guidelines are appropriate in this case. Therefore
          — and this is my exact reasoning — due to the nature and
          circumstances of the offense and the extensive criminal history
          and characteristics of the defendant, the [c]ourt feels an
          upward variance is appropriate in this case.
   “Therefore, I’m going up,” the district court stated when it sentenced
   Garcia Miguel to 36 months in federal prison with the maximum time of
   supervised release.
          Although Garcia Miguel emphasizes the district court’s phrasing of
   “upward variance” and “I’m going up” as indicators that the district court
   relied on the incorrect Guidelines range, we do not interpret these words as
   overriding the court’s consideration of independent factors in its sentencing
   decision. The district court acknowledged the existence of the Guidelines
   range but did not indicate reliance on them.
          That referring to a sentencing range is not the same thing as relying
   on the range was the message from one of our precedents, which dealt with a
   district judge’s statement “that the defendant should receive a sentence of
   imprisonment significantly above the top of the advisory guideline range.”
   United States v. Nino-Carreon, 910 F.3d 194, 197 (5th Cir. 2018). Though




                                          5
Case: 19-20557        Document: 00515591997              Page: 6      Date Filed: 10/06/2020




                                         No. 19-20557


   there was likely error in the sentencing range resulting from how certain prior
   convictions were considered, we held that the district court’s detailed
   reiteration of the defendant’s criminal history indicated the court would have
   given the same sentence even if a lower sentencing range had been calculated.
Id. at 198. In another case, the district court stated that the defendant’s
   criminal history and “lack of respect for the law” required a sentence above
   the Guidelines range; that statement, joined with the court’s explicit reliance
   “on facts independent of the Guidelines in determining that an upward
   variance was warranted,” demonstrated the sentence was not affected by the
   calculation under the Guidelines. United States v. Johnson, 943 F.3d 735,
   738–39 (5th Cir. 2019). 1
           We apply those considerations here. The district judge explained his
   rationale for imposing a 36-month sentence. It was Garcia Miguel’s criminal
   history, combined with his continued illegal reentry into the country, that
   motivated the sentence, not the PSR’s recommendation. As we quoted
   earlier, the district court referred to the “circumstances of the offense and
   the extensive criminal history and characteristics of the defendant,” calling
   those factors “my exact reasoning” for the sentence, and then said Garcia
   Miguel was sentenced to “three more years,” apparently a reference to a
   prior sentence of three years. We consider these reasons to be independent
   of any previously calculated number.




           1
              This case also evaluated whether the independent facts that the district court
   relied on were erroneous. Johnson, 943 F.3d at 739–40. “[B]ecause the district court relied
   on facts independent of the Guidelines in determining that an upward variance was
   warranted, if those relied-upon facts were erroneous, Johnson’s substantial rights could
   have been affected.” Id. at 739. Garcia Miguel does not suggest that the independent facts
   the district court relied upon were erroneous.




                                               6
Case: 19-20557      Document: 00515591997           Page: 7    Date Filed: 10/06/2020




                                     No. 19-20557


          There was no plain error because Garcia Miguel has not shown that
   his substantial rights were affected.


   II.    Pronouncement of special condition of supervised release
          Garcia Miguel next argues that a conflict exists between the district
   court’s oral pronouncement and written judgment. Specifically, Garcia
   Miguel asks this court to remand to the district court because the work-
   authorization provision was not orally pronounced at sentencing.
          First, we must classify the condition at issue as mandatory or
   discretionary – only discretionary conditions are subject to the oral-
   pronouncement requirement. United States v. Diggles, 957 F.3d 551, 558 (5th
   Cir. 2020) (en banc). We handed down that decision after the briefing in this
   case, but it controls. We held that central to classifying “is whether a
   condition is required or discretionary under the supervised release statute.”
Id. at 559 (citing 18 U.S.C. § 3583(d)). Garcia Miguel is correct that the work-
   authorization provision is a discretionary condition of supervised release
   subject to pronouncement because it is not identified as mandatory in the
   supervised-release statute. See 18 U.S.C. § 3583. Accordingly, the district
   court must have pronounced the work-authorization provision at the hearing.
          When an opportunity to object was present but no objection occurred,
   plain-error review applies. An oral announcement that the district court is
   adopting the PSR and its proposed conditions is enough notice to allow for
   objection. Diggles, 957 F.3d at 560. We held in Diggles that “[o]ral in-court
   adoption of a written list of proposed conditions provides the necessary
   notice.” Id. “If oral adoption is good enough for the Guidelines calculation,
   then it should be good enough for supervision conditions.” Id. at 562. Here,
   the district court asked both parties if there were any objections regarding the
   PSR. Hearing none, the district court adopted the PSR and all addenda.




                                           7
Case: 19-20557      Document: 00515591997          Page: 8   Date Filed: 10/06/2020




                                    No. 19-20557


   Thus, Garcia Miguel had an opportunity to object to the proposed conditions
   and did not. That leads to review for plain error.
          Again, error must occur, be clear, and affect the defendant’s
   substantial rights. See Sanchez-Hernandez, 931 F.3d at 410. Above, the focus
   was on whether conceded error affected substantial rights. Our analysis
   differs here.    Garcia Miguel cannot show error.          The questionable
   discrepancy occurred when the district court said that Garcia Miguel must
   “remain outside the United States unless legally authorized to reenter.” The
   PSR’s appendix and the written judgment provided that Garcia Miguel
   “must seek proper documentation from U.S. Immigration and Customs
   Enforcement authorizing [him] to work in the United States.” These
   requirements do not conflict; admittedly, they are not identical. See United
   States v. Vasquez-Puente, 922 F.3d 700, 703 (5th Cir. 2019).
          The work-authorization provision in the written judgment did not
   expand the district court’s oral explanation of the special conditions but
   clarified it. See United States v. Hinojosa, 956 F.3d 331, 333 (5th Cir. 2020).
   Orally, the district court stated that Garcia Miguel must be legally authorized
   to reenter. The written judgment clarifies that one avenue for legal reentry
   is work authorization. The difference at most creates ambiguity, but if so, it
   can be resolved by considering the PSR appendix adopted by the district
   court during the sentencing hearing without objection. See id. No conflict
   exists, and no error occurred. AFFIRMED.




                                         8